Case 6:19-cv-01862-PGB-GJK Document 156 Filed 02/08/21 Page 1 of 5 PageID 3856



                                UNITED STATES DISTRICT COURT
                                 MIDDLE DISTRICT OF FLORIDA
                                      ORLANDO DIVISION


                          MARCH 2021 TRIAL CALENDAR


          The following cases are set for trial during the March 1, 2021 through March 31, 2021
 trial term in the United States District Court, 401 West Central Blvd., Courtroom 4B, 4th floor,
 before the Honorable Paul G. Byron.

         The cases are listed in chronological order unless otherwise noted, although experience
 indicates that at times cases may be called out of order. For the convenience of counsel, the
 names of all attorneys are furnished so that counsel may keep themselves informed of the progress
 of the cases listed prior to their own.

        As to defendants in criminal cases who are on bond, counsel are responsible for notifying
 the defendants when their case is called for trial and that their presence is required.

          Exhibit and Witness Lists (three copies) shall be filed with the Courtroom Deputy on the
 first day of trial. All exhibits are to be pre-marked in accordance with the instructions contained in
 M.D. Fla. Local Rule 3.07. Plaintiffs and Defendants shall use a numerical system to mark
 exhibits, i.e., 1, 2, 3, etc.

         For jury trials, no later than three (3) days prior to the trial term, proposed voir dire, jury
 instructions, and verdict form are to be filed electronically or with the Clerk's office.

          Counsel in civil cases are reminded of their obligation to file separate Witness and Exhibit
 lists (apart from those witnesses and exhibits identified in the Pretrial Statement).

         Counsel and pro se parties must advise Judge Byron's deputy clerk immediately
 of any development which would in any way affect the trial of the case (including entry of
 guilty pleas in criminal cases).

         Failure to advise the Court of any circumstances which result in unnecessary jury costs
 may, at the Court's discretion, result in such expenses being assessed as a sanction against the
 offending party and/or counsel.

        The courtroom is equipped with evidence presentation technology. If you have any
 questions regarding the use of this equipment or any cases on this calendar, please contact
 Grace Farey at 407-835-4219.

        Counsel and their witnesses are expected to be available on TWENTY-FOUR HOURS
 notice. Witnesses must wear proper business attire.
Case 6:19-cv-01862-PGB-GJK Document 156 Filed 02/08/21 Page 2 of 5 PageID 3857



 Note: Photo IDs are required for entrance into the Federal Building. Cellular telephones and laptop
 computers are prohibited, beyond a courthouse’s security checkpoint, where federal judicial
 proceedings of any kind are conducted in the Middle District of Florida. However, any attorney of
 the United States’ Attorney’s Office, the Federal Defender’s Office, any law enforcement officer
 on official business, and any attorney permitted to practice law in the Middle District of Florida
 may bring cellular telephones and laptop computers beyond the courthouse’s security checkpoint
 by presenting valid agency identification, a Florida Bar identification card or pro hac vice order.


 Dated: February 5, 2021



 Distribution:
 Judge Byron's Chambers
 U.S. Magistrate Judges
 Counsel of Record
 U.S. Attorney’s Office
 Federal Public Defender
 U.S. Pretrial Services
 U.S. Marshal Service
 U.S. Probation Office
 Jury Clerk
 Court Reporter
 Court Security Officers
Case 6:19-cv-01862-PGB-GJK Document 156 Filed 02/08/21 Page 3 of 5 PageID 3858



JUDGE PAUL G. BYRON                          MARCH 2021 TRIAL TERM


Case No. 1                                    Date Certain Jury Trial: March 1, 2021
6:20-cr-93-PGB-GJK                            (3 days)

UNITED STATES OF AMERICA                      Chauncey Bratt
                                              407-648-7506
-v-

CYNTHIA FANOR and                             Jenna Kelly
                                              407-648-6338
DOUGER DESSOURCES                             Michael Nielsen
                                              407-327-5865


Case No. 2                                    Date Certain Jury Trial: March 8, 2021
6:20-cr-134-PGB-LRH                           (3 days)

UNITED STATES OF AMERICA                      Dana Hill
                                              407-684-7500
-v-

TYRONE MAURICE REYNOLDS                       Joshua Lukman
                                              407-648-6338
                                              Ali Kamalzadeh
                                              407-648-6338



Case No. 3                                    Date Certain Jury Trial: March 8, 2021
6:18-cv-1639-PGB-DCI                          (5 days) (if criminal case resolves)

RIVERSIDE APARTMENTS OF COCOA, LLC            Thomas Connick
                                              216-364-0512
                                              Joseph Janssen
                                              561-420-0583
-v-


LANDMARK AMERICAN INSURANCE COMPANY           Scott Frank
                                              813-281-1900
                                              William Lewis
                                              813-281-1900
                                              David Maldoff
                                              813-281-1900
                                              Troy Seibert
                                              813-281-1900
                                              Maxwell Stape
                                              813-594-5118
Case 6:19-cv-01862-PGB-GJK Document 156 Filed 02/08/21 Page 4 of 5 PageID 3859



Case No. 4                                    Date Certain Jury Trial: March 15, 2021
6:19-cr-236-PGB-GJK                           (4-5 days)

UNITED STATES OF AMERICA                      Dana Hill
                                              407-648-7500
-v-

JESSIE LEE MARTINEZ                           Karla Reyes
                                              407-648-6338
                                              James Skuthan
                                              407-648-6338



Case No. 5                                    Date Certain Jury Trial: March 15, 2021
6:19-cv-1631-PGB-DCI                          (5 days) (if criminal case resolves)

DALE L WHITTINGTON JR.                        Andrew Kwan
                                              561-514-0900
                                              John Pankauski
                                              561-514-0900
                                              Jason Lazarus
                                              561-514-0900
-v-

NERISSA J. WHITTINGTON                        Michael Harwin
                                              305-789-3200
                                              Chelsea Koff
                                              954-462-9587
                                              Eric Loman
                                              505-767-0577
                                              Kelly O’Keefe
                                              850-329-4893



Case No. 6                                    Date Certain Jury Trial: March 22, 2021
6:19-cv-1194-PGB-LRH                          (3 days)

THOMAS DOERR and LORRAINE DOERR               Michael Saracco
                                              321-505-7542
-v-

JOHN ALPLANALP                                Stephen Brown
                                              914-949-2700
                                              Anna Torres
                                              561-510-4855
                                              Michael Crist
                                              954-229-9951
Case 6:19-cv-01862-PGB-GJK Document 156 Filed 02/08/21 Page 5 of 5 PageID 3860




Case No. 7                                    Date Certain Jury Trial: March 29, 2021
6:19-cv-1862-PGB-GJK                          (5 days)

JOSE A. RODRIGUEZ and KARINA RODRIGUEZ        James Knudson
                                              321-632-2722
                                              Daniel Smith
                                              407-244-3000
                                              Ryan Young
                                              407-244-3000
                                              Kenneth McKenna
                                              407-244-3000
-v-

GEICO GENERAL INSURANCE COMPANY and           Scott Turner
GOVERNMENT EMPLOYEES INSURANCE                321-255-5501
COMPANY
